Citation Nr: 0101814	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  93-16 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a fractured left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
and assigned a zero percent rating for residuals of a 
fractured left mandible, effective March 24, 1989.


REMAND

The veteran was seen as a VA outpatient November 7, 2000.  He 
complained of jaw discomfort when chewing food.  His speech 
was clear and no drooling was noted at the time of 
examination.  There was no swelling or palpable mass and 
mandible movement was normal.  There was tenderness on the 
left lower gum.  He was referred for X-ray and dental 
evaluation of his pain.  X-ray, taken several days later, 
showed no evidence of acute osseous injury.  There was no 
evidence of acute fracture, dislocation or subluxation and no 
significant soft tissue swelling was seen.  No record of 
referred dental evaluation is in the claims file.

At his December 2000 hearing before the undersigned, the 
veteran reported that his jaw would lock up and stay that way 
for the remainder of the day if he ate certain foods.  He 
reported following a diet of soft foods and complained of 
pain.  Specifically, he reported an increase in symptoms over 
the last four or five years.  He stated he saw the VA dentist 
every month, most recently on November 16, 2000.  

The last examination of record is dated in 1997, prior to the 
veteran's complaints of jaw problems offered in connection 
with a hearing in May 1998 and at the time of his recent 
hearing.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that VA's duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining pertinent outstanding medical records as well as 
adequate and contemporary VA examinations, by a specialist 
when needed.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this case, 
the veteran has not been examined contemporary to his 
complaints of increased jaw problems.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); cf. Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).  

Moreover, the veteran has identified recent VA treatment 
records relevant to his claim.  Such must be associated with 
the file prior to adjudication of the rating issue.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter VCAA).  

Accordingly, this matter is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed. 

2.  The RO should ensure that all records 
of relevant VA treatment or evaluation, to 
include a dental visit on or about 
November 16, 2000, are associated with the 
claims file.  The RO should advise the 
veteran as to the unavailability of any 
records.  The veteran is also advised that 
he has the right to submit additional 
evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should schedule the veteran 
for an appropriate examination to 
evaluate the residuals of his service-
connected jaw fracture.  Any indicated 
testing, to include X-rays, should be 
accomplished, a written report of which 
must be associated with the examination 
report.  The examiner is requested to 
identify the nature and severity of any 
existing residuals of the veteran's in-
service left mandible fracture.  
Specifically the examiner is requested to 
identify any nonunion, malunion, 
dislocation or other occlusion 
abnormalities, stating whether such is 
slight, moderate or severe, and to 
identify the extent, if any, of 
impairment to masticatory function or jaw 
motion.  The range of temporomandibular 
articulation (inter-incisal and lateral 
excursion) should be expressed in 
millimeters.  The examiner should also 
comment on the existence, if any, of 
scarring/disfigurement and/or neurologic 
involvement.  With respect to the 
subjective complaints of pain, the 
examiner is requested to comment on 
whether pain is visibly manifested and to 
identify any objective signs of pain to 
include atrophy, skin changes, swelling, 
etc.  The examiner should review the 
claims file in conjunction with the 
examination and should note such review 
in the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to a compensable 
evaluation for residuals of a left 
mandible fracture, to include 
contemplation of staged ratings, see 
Fenderson v. West, 12 Vet. App. 119 
(1999), and with consideration of the 
dental rating provisions 
(38 C.F.R. § 4.150) in effect prior and 
subsequent to February 17, 1994.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 
3-2000 (2000).  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


